Van Brunt, P. J.
In the consideration of the question arising upon-this appeal, regard must be had to the rules controlling the interpretation of statutes. Although the resolution out of which the right of the defendant to enjoy its privileges grew was the act of a municipal body, such body had certain limited legislative powers, and the rights of the parties are to be considered and construed by the same rules as those which govern the interpretation of statutes. The claim made by the defendant that the act resulting in the rights conferred upon the defendant was a mere private contract, and not, therefore, subject to the rules of interpretation governing the construction of statutes, cannot prevail, because in the passage of the resolution the .common council of the city of New York were exercising a legislative power which they supposed they possessed. In the case of People v. Lacombe, 99 N. Y. 49, 1 N. E. Rep. 599, the highest court in this state has laid down this rule as governing the construction of statutes: “In the interpretation of statutes, the great principle which is to control is the intention of the legislature in passing the same, which intention is to be ascertained from the cause and necessity of making the statute as well as other circumstances. A strict and literal interpretation is not always to be adhered to, and, where the case is brought within the intention .of the makers of the statute, it is within the statute, al*399though by a technical interpretation it is not within its letter. It is the spirit ■and purpose of a statute which are to be regarded in its interpretation, and, if these find fair expression in the statute, it should be so construed as to ■carry out the legislative intent, even although such construction is contrary to the literal meaning of some provisions of the statute. A reasonable construction should be adopted in all cases where there is a doubt or uncertainty in regard to the intention of the law-makers.” Applying these rules to the legislation under consideration, if we find that there was a certain intention in passing the same, and this intention finds its fair expression in the statute, we must give effect to such intention, although it is not strictly within its letter. The legislation in question was substantially the introduction of a new system by which passengers were to be carried from one part of the city to another in public conveyances. This service had, prior to this time, been almost exclusively performed by accommodation coaches or stage-coaches. These vehicles were licensed and restricted to certain defined streets and routes. Upon the proposed line of the defendant such a line of stage-coaches existed at the time of the passage of the resolution in question, which paid an annual license fee of $20 for each stage-coach drawn by two horses. These accommodation coaches or stage coaches thus licensed were the only vehicles which ran upon fixed routes for the public accommodation. To furnish these same accommodations, but in a more complete and commodious manner, the street car railway system was devised; the only difference between the railway car and the stage-coach being that the former was confined to a fixed track, constructed in the street, and unable, or at least not intended, to travel upon any other portion thereof. The street car was an accommodation coach for the use of the public as much as a stage, and subserved precisely the same purposes; and the mere fact that it was more restricted in its line of travel than the stage in no way took from it this distinctive character. The common council, in the legislation in question, intended that these street cars should be licensed, and that they should pay a fee for such license. This is the plain purport of the language used. It was provided that the defendant should pay the annual license fee for each car now allowed by law, and should have licenses accordingly.
The common council in this legislation evidently had in mind some particular license fee which was then allowed by law, and this license fee it was intended should be paid for each car. It is to be observed that it is not the car license fee now allowed by law which is to be paid, but the license fee now allowed by law. Can there be any doubt as to what license fee was referred to in view of the circumstances above mentioned ? For each of the vehicles which ran upon designated routes for the public accommodation a license fee was required to be paid and a license was necessary. The cars in question were intended to subserve the same purposes, they were to be accommodation coaches for the the use of the public, and can there be any doubt but that the license fee referred to in the resolution in question was the license fee paid by these vehicles ? It seems to be an entire perversion of the question to claim that it should be determined as though the words the “license fee” had read “car license fees.” The common council did not so restrict their language. They evidently intended that these cars should pay a license fee such as vehicles engaged in a similar work were compelled to pay, and that these cars should receive licenses as well as they. There is no mention of car license fees in the resolution, and the common council could not have had such license fees in mind, because none existed; but, as has already been said, a license fee was provided for in respect to vehicles engaged in the same work, and it is apparent that the license fee referred to was this license fee, and none other. That this is the true conclusion in respect to the intention of the common council is singularly strongly emphasized by the wording of- the resolution in respect to the Ninth-Avenue road, which passed one of the branches of the *400common council only two days after the passage of the resolution in question. In that resolution it is provided “that the said cars shall be licensed by the mayor, and the grantees shall pay the annual license fee of twenty dollars per car for such license.” Hot an annual license fee, but the license fee; referring evidently to some fee regulated by existing law. The license fee of $20 referred to here was undoubtedly that paid by accommodation coaches and stage-coaches, and the license fee referred to in the resolution in question was the same. The fact that prior to this time resolutions had been adopted authorizing the operation of street railroads, and no license fee had been required for the cars, affords no answer to the conclusion arrived at, but rather emphasizes the fact that a change in policy was being inaugurated by the common council; that although street cars had theretofore been an experiment of doubtful success, their availability had been demonstated, and applications for grants were multiplying, and it was determined to exact the same revenue for the city as had for a long time been exacted from other vehicles engaged in the same business. In the view which has been taken of this subject, it is immaterial whether street cars are to be considered coaches or not. The license fee referred was that paid by accommodation coaches. Even if it was necessary to put this decision upon the same ground taken bj'the court below', the common use of the words “car” and “coach,” in reference to railroad passenger cars, would seem to indicate that there is no such generic difference between the word “car” and the word “coach,” as applied to vehicles devoted to the carriage of passengers, as to make it impossible to use the words interchangeably.
The judgment and order appealed from should be affirmed. .
Bartlett, J., concurred.